Title: To George Washington from James McHenry, 2 October 1798
From: McHenry, James
To: Washington, George



 PrivateMy dear General,
Trenton [N.J.] 2 Octbr 1798

I received your confidential letter dated the 26th of Septr ulto last Saturday evening. I now return the copy of your letter to the President which I expect will get to him seasonably, and produce a happy effect upon the question it particularly refers to. I had a letter from him dated the 26, this morning, but no notice of the subject of either Mr Wolcotts letter, or mine of the 21st. The latter however may not have reached him. My expectation is, that the affair will terminate happily.
As it may be necessary to begin our inlistments as soon as possible to the Southward it will forward the business provided you can send me as good a list as you have been able to form of persons the best qualified for officers for the four regiments proposed to be officered and raised in that quarter.
I am greatly at a loss for a commandant for the 2 Corps of Artillerists and Engineers. You know the talents & acquirements necessary for a Lt Colonel and perhaps can help me to one or two fit characters.
I have sent the advertisement to the news-papers respecting clothing for the additional regiments and companies of cavalry. But I have not been able to do any thing relative to contracts for their subsistence. The means are always presented as an obstacle.
Young Mr Pinckney (Secry to the Paris Commission) is just arrived at New York. Mr Gerry [is] in England into which his apprehensions drove him to avoid being captured by an English vessel of war which he took for a French privateer. He expressed himself to Mr Pinckney on his arrival in England as if he had every thing to dread from the hatred of the French Directory, a circumstance which Mr Pinckney relates as if he thought Mr Gerry had felt an

unnecessary alarm. Mr Pinckney was at Burdoux waiting for a passage to this Country which the embargo had obstructed.
The letters from Mr King are no later then the 5th of Augt. The Emperor of Germany & King of Naples, he informs have certainly entered into a defensive alliance, to make a common cause in case either is attacked by France, and if France attacks Naples, on account of supplying the British Fleet, a casus federis.
Our conduct seems to have inspired Europe with fresh hopes and fresh courage, and of course raised every where the American character. I am my dear General Your most affectionat⟨ly⟩ & sincerely

James McHenry

